
	

113 HR 5188 IH: Consumer Financial Protection Act of 2010
U.S. House of Representatives
2014-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5188
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2014
			Mr. Carney introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Consumer Financial Protection Act of 2010 to require the Bureau of Consumer Financial
			 Protection to develop a model form for a disclosure notice that shall be
			 used by depository institutions and credit unions, and for other purposes.
	
	
		1.FindingsCongress finds that:
			(1)Depository institutions and credit unions have an obligation to provide consumers with policy and
			 fee information in a concise and easy to understand format.
			(2)Because the length of disclosure forms ranges from 21 to 153 pages for depository institutions and
			 9 to 53 pages for credit unions, consumers have a difficult time
			 understanding how much they are paying for their checking accounts and
			 other financial products. Consumers should be able to compare account
			 terms and conditions among depository institutions and credit unions.
			(3)A simplified, standardized disclosure form would reduce consumer confusion and make it easier for
			 institutions to compete on price and quality of financial products.
			2.Model disclosures for depository institutions and credit unionsSection 1032 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5532) is amended by adding at the end the following new subsection:
			
				(g)Model disclosures for depository institutions and credit unions
					(1)In generalThe Bureau, by rule, shall develop a model form for a disclosure notice that shall be used by
			 depository institutions and credit unions for provision of disclosures to
			 be given to a consumer before that consumer opens a checking account.
					(2)Stakeholder inputPrior to issuing a rule pursuant to paragraph (1), the Bureau shall solicit input from
			 representatives of depository institutions and credit unions, non-profit
			 consumer protection entities, and organizations that represent the
			 interests of depository institutions and credit unions.
					(3)RequirementsA model form developed pursuant to paragraph (1) shall—
						(A)comply with the format requirements of subsection (b)(2);
						(B)when practicable, be made available on the website of the depository institution or credit union;
			 and
						(C)include disclosures relating to—
							(i)opening a checking account and use of such account;
							(ii)consequences of overdraft on such account, including any fees related to overdraft;
							(iii)processing policies of the depository institution or credit union; and
							(iv)procedures for resolving a dispute between the consumer and the depository institution or credit
			 union.
							(4)Exemption for certain banksAny depository institution or credit union with total assets of less than $2,000,000,000 shall be
			 exempt from the requirements of this subsection..
		
